Case 1:18-cv-01532-DLF Document 23-14 Filed 04/25/19 Page 1 of 6




EXHIBIT 14
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-14 Filed04/02/15
                                   16 Filed   04/25/19 Page
                                                        Page1 2ofof5 6
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-14 Filed04/02/15
                                   16 Filed   04/25/19 Page
                                                        Page2 3ofof5 6
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-14 Filed04/02/15
                                   16 Filed   04/25/19 Page
                                                        Page3 4ofof5 6
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-14 Filed04/02/15
                                   16 Filed   04/25/19 Page
                                                        Page4 5ofof5 6
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-14 Filed04/02/15
                                   16 Filed   04/25/19 Page
                                                        Page5 6ofof5 6
